DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 8/3/21 is acknowledged.  The traversal is on the ground(s) that Group II has now been amended to require sensing electrodes.  This is persuasive, and Groups I and II, claims 1-17, are rejoined.
Claims 18-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/3/21.
This application is in condition for allowance except for the presence of claims 18-20 directed to an invention non-elected with traverse in the reply filed on 8/3/21. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.
Claim Objections
Claims objected to because of the following informalities:  
Claim 14, line 1: "the physiologic data" should be "the cardiac signal data".
Claim 16, lines 1 and 3: "physiologic data" should be "cardiac signal data".
Appropriate correction is required.
Allowable Subject Matter
Claims 1-13, 15, 17 allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is an examiner’s statement of reasons for allowance:
 	The closest prior art are Stubbs 1 (US 2011/0156706) and Stubbs 2 (US 2011/0137359).  Stubbs 1 excludes sensed cardiac signal data during periods of MRI exposure by either inhibiting use of the received data or inhibiting the receiving of the data (Paragraphs 51, 61).  Stubbs 2 shows disqualifying detected tachycardia events when a time-varying field threshold of MRI exposure is exceeded (Figure 3: 86, 88).  Stubbs 2 also shows delivering ATP therapy normally (which means tachycardia events are detected and not disqualified) and withholding shock therapy when a static field threshold for MRI exposure is exceeded (Figure 3: 90, 92), and explains that tachycardia detected in the absence of strong time-varying fields are reliable (Paragraph 48).  However, neither Stubbs 1 or 2 disclose or suggest at least storing a magnetic field detection indicator in association with stored cardiac signal data and confirming the cardiac arrhythmia from the cardiac signal data according to the stored magnetic field indication, as recited in combination with other elements of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
This application is in condition for allowance except for formal matters identified above. 
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Eugene T Wu/Primary Examiner, Art Unit 3792